Case 19-06012-TLM      Doc 23     Filed 11/05/19 Entered 11/05/19 09:48:55     Desc Main
                                 Document      Page 1 of 5



                     UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF IDAHO


 IN RE:

 FARMERS GRAIN, LLC,                          Case No. 17-00450-TLM

        Debtor.


 NOAH G. HILLEN, Trustee,

        Plaintiff,

 vs.
                                              Adv. No. 19-06012-TLM
 GRESSLEY FARMS, LLC, SCOTT
 GRESSLEY AND NORTHWEST
 FARM CREDIT SERICES,

        Defendant.


                                 PRETRIAL ORDER


       On the 5th day of November, 2019, a telephonic pretrial conference was held, at

which the following parties participated:

Plaintiff(s): Jed W. Manwaring

Defendant(s): Alexandra O. Caval




       PRETRIAL ORDER - 1
Case 19-06012-TLM     Doc 23    Filed 11/05/19 Entered 11/05/19 09:48:55       Desc Main
                               Document      Page 2 of 5



      Based upon the results of that pretrial conference, the Court for good cause hereby

ORDERS as follows:

      1.    The pleadings are settled. This is a core proceeding over which this Court

            exercises jurisdiction, 28 U.S.C. '157, 1334, and enters final orders and

            judgments subject to appeal under 28 U.S.C. '158. Pursuant to Bankruptcy

            Rules 7008 and 7012 as amended Dec. 1, 2016, the parties expressly

            consent to this Court entering final orders and/or judgment.

      2.    Any and all discovery shall be completed no later than April 30, 2020.

      3.    Any and all pretrial motions, including any motions for continuances, must

            be filed before the Court in accordance with the Bankruptcy Rules and

            Local Bankruptcy Rules (including but not limited to LBR 7056.1) no later

            than April 30, 2020.

      4.    The deadlines set forth herein may not be extended by agreement of the

            parties except upon the filing of a written stipulation approved by order of

            the Court prior to the expiration of the original deadline.

      5.    Except to the extent modified by the terms of this Order, the parties shall

            comply with the Court’s Order Regarding Exhibits and Witness List

            attached hereto.

      6.    Pretrial briefs shall be filed no later than June 16, 2020.




      PRETRIAL ORDER - 2
Case 19-06012-TLM   Doc 23     Filed 11/05/19 Entered 11/05/19 09:48:55          Desc Main
                              Document      Page 3 of 5



      7.   Trial of this matter is set for June 30, 2020 at 9:00 a.m., at the U.S.

           Bankruptcy Court, James A. McClure Federal Building and U.S.

           Courthouse, 550 West Fort Street, Boise, Idaho.



DATED: November 5, 2019


                                  _________________________
                                  TERRY L. MYERS
                                  U.S. BANKRUPTCY JUDGE




      PRETRIAL ORDER - 3
Case 19-06012-TLM         Doc 23    Filed 11/05/19 Entered 11/05/19 09:48:55       Desc Main
                                   Document      Page 4 of 5



                ORDER REGARDING EXHIBITS AND WITNESS LISTS

       The following provisions govern all documentary exhibits to be used in the trial of

the adversary proceeding, and identification of all witnesses that may be called, except

exhibits used solely for purposes of impeachment or rebuttal, and witnesses called solely

for rebuttal.

       (a) Marking, exchanging, and providing exhibits

                (1) Each party shall identify a proposed documentary exhibit by marking

it, if practicable, in the lower righthand corner of its first page. Unless there are more

than two parties, the plaintiff shall identify exhibits by consecutive number starting with

100 (100, 101, 102, 103, etc.), and the defendant shall identify exhibits by consecutive

number starting with 200 (200, 201, 202, 203, etc.).

                      (A) If there are more than two parties, or if parties anticipate a

number of exhibits greater than this protocol will accommodate, the parties shall address

that matter with the courtroom deputy and comply with such orders as the Court may

enter as to exhibit identification and numbering. Ordinarily subsequent number ranges

(300, 301, 302, 303, etc.; 400, 401, 402, 403, etc.) will be assigned to the additional

parties.

                (2) Any party intending to offer an exhibit in evidence shall provide pre-

marked copies thereof to opposing parties, and provide a witness original, one bench

copy and an additional electronic version or copy to the courtroom deputy June 16, 2020

unless otherwise ordered by the Court. Failure to do so may be grounds for not admitting

an exhibit in evidence.
Case 19-06012-TLM      Doc 23     Filed 11/05/19 Entered 11/05/19 09:48:55         Desc Main
                                 Document      Page 5 of 5



              (3) Where a party intends to offer exhibits, that party shall place its pre-

marked exhibits in tabbed binders prior to exchanging exhibits with other parties and

providing them to the courtroom deputy.

       (b) Identification and disclosure of witnesses

              (1) Each party shall disclose the names and addresses of all witnesses

proposed to be called at trial, except for rebuttal witnesses. Such witness lists shall be

provided to opposing parties and the courtroom deputy no later than June 16, 2020

unless otherwise ordered by the Court. Failure to do so may be grounds for not allowing

the testimony of a witness.

              (2) Parties designating a witness shall have the responsibility, subject to

the Bankruptcy Rules, of assuring the presence of the witness at trial.

       (c) Discretion of the Court.

       Notwithstanding the foregoing, the Court may enter such orders concerning

exhibits or witness lists as may be necessary or appropriate, including modification or

waiver of the requirements of this Order.



BY ORDER OF THE COURT
